Citation Nr: 1228364	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to a compensable initial evaluation for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wilmington, Delaware.  

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran submitted additional written evidence at the Board hearing, along with a signed waiver of RO consideration of that additional evidence.  

In a June 2011 rating decision, the Veteran's claims for entitlement to service connection for right Achilles tendonitis (also claimed as calf and ankle conditions) and left Achilles tendonitis (also claimed as an ankle condition) were granted.  The record does not reflect that the Veteran has appealed the ratings or effective dates; thus, there remain no issues with respect to the lower extremities for Board adjudication.

The issue of entitlement to a compensable initial evaluation for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On April 24, 2012, prior to the promulgation of a decision in the appeal, the appellant's representative, at a Board hearing, requested withdrawal of the appeal as to entitlement to service connection for a right shoulder disability.

2.  On April 24, 2012, prior to the promulgation of a decision in the appeal, the appellant's representative, at a Board hearing, requested withdrawal of the appeal as to entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, at an April 2012 Board hearing, withdrew his appeals for entitlement to service connection for a back disability and entitlement to service connection for a right shoulder disability and hence, there remain no allegations of errors of fact or law for appellate consideration on those two issues.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.


ORDER

The appeal on the issue of entitlement to service connection for a back disability is dismissed.

The appeal on the issue of entitlement to service connection for a right shoulder disability is dismissed.


REMAND

Service connection has been granted for prostate cancer residuals with a noncompensable rating effective from October 2007.  A March 2012 private record reflects the Veteran reported that he "gets up at night to urinate 2 times."  The Veteran testified at an April 2012 Board hearing that he wakes up, on average, once during the nighttime to void.  (See Board hearing transcript page 4.)  The March 2012 private record also reflects that the Veteran "does not have urgency."  It was further noted that the Veteran "never has to urinate again less [than] two hours after he has finished urinating."  However, the Veteran testified at the April 2012 Board hearing that he does continuously have the urge to go to the bathroom (See Board hearing transcript page 5.)  

The Veteran also testified at the April 2012 Board hearing that he sometimes has erectile dysfunction.  (See Board hearing transcript page 8.)  

The Veteran's most recent VA examination is from July 2007.  The Veteran testified that he has prostate cancer follow-up treatment every six months.  Based on the private records and the Veteran's assertions, the Board finds that additional private records, if any, as well as a VA examination would be useful to the Board in adjudicating the Veteran's claim. 


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the rating criteria for voiding dysfunction and for entitlement to special monthly compensation (SMC) at the 38 U.S.C. § 1114(k) rate (38 C.F.R. § 3.350 (a)(1)).  

2.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for voiding dysfunction, erectile dysfunction, and/or prostate cancer residuals and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified, to include from July 2007 to present.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records, not already associated with the claims file.  

3.  Schedule the Veteran for a VA examination to determine the extent of his prostate cancer residuals, if any.  In addition to noting any voiding dysfunction, the examiner should provide an opinion whether it is as likely as not that the Veteran has erectile dysfunction, and/or other symptoms, as a residual of his prostate cancer.  Any opinion expressed should be accompanied by a complete rationale. 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal of entitlement to a compensable initial evaluation for residuals of prostate cancer, to include consideration of whether staged ratings and special monthly compensation (SMC) is warranted.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


